Frank Holt, Justice. In May v. May, an unpublished per curiam order dated October 24, 1977, we affirmed appellant’s divorce decree because of his failure to comply with Supreme Court Rule 9(d), Ark. Stat. Ann. Yol. 3A (Repl. 1979). Thereupon, appellant filed a motion asking the chancellor to set aside the decree asserting that the property settlement contained therein was not reached by agreement of the parties but was ordered by the court in violation of Ark. Stat. Ann. § 34-1215 (Supp. 1979). The chancellor correctly concluded that all issues presented in the motion to set aside the decree were res judicata due to our prior affirmance of the decree. It is well established that a judgment on first appeal is conclusive as to every question of law or fact that was actually decided, or could have been decided, at that time. Gibson v. Gibson, 266 Ark. 622, 589 S.W. 2d 1 (1979); and Hollingsworth v. McAndrew, 79 Ark. 185, 95 S.W. 485 (1906). Further, as noted by the appellee, appellant failed to abstract the allegedly defective divorce decree. Again, the appellant has failed to comply with Rule 9(d). Affirmed. Harris, C J., and Byrd and Purtle, JJ., not participating.